Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered June 14, 2006, convicting defendant, after a jury trial, of attempted aggravated assault upon a police officer and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved (see People v Hawkins, 11 NY3d 484 [2008]), and we decline to review it in the interest of justice. As an alternate holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s course of conduct warranted the inference that he intended to cause a. police officer to land on a subway track as trains approached. The People’s expert witness refuted any claim that defendant lacked the mental capacity to form the requisite intent to cause serious physical injury to the officer. Concur—Mazzarelli, J.P., Saxe, Friedman, Acosta and DeGrasse, JJ.